Judgment reversed upon the law and the facts, with costs, and judgment directed for the plaintiff, with costs. The findings of fact made by the trial court to the effect that at the time defendant Slawski acquired title he did so without knowledge of plaintiff’s claims, and that, in any event, the plaintiff was in default under his contract with defendant Remling, and accordingly without right to require the performance of the contract on her part, are contrary to the evidence. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.